DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/362,089 filed on June 29th, 2021. Claims 1-10 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-124777 filed on July 21st, 2020. A certified copy was received on August 10th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 1 (line 24), please change the recitation of “displacing in a direction away from the parking pawl” to - - displacing in [[a]] the direction away from the parking pawl - - as antecedent basis has already been established in claim 1 (lines 14-15).

	Regarding Claim 3 (line 4), please change the recitation of “the lock position side” to - - [[the]] a lock position side - - to establish antecedent basis.

Claim 6 (lines 2-3), please change the recitation of “inclined in a direction away from the parking pawl” to - - inclined in [[a]] the direction away from the parking pawl - - as antecedent basis has already been established in claim 1 (lines 14-15).

	Regarding Claim 6 (line 3), please change the recitation of “the lock position side” to - - [[the]] a lock position side - - to establish antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 2, 4-5 and 7-9, in the recitations of “a predetermined engaging length” it is generally unclear how many predetermined engaging lengths Applicant intends to recite. Also, the “predetermined engaging length” introduced in claims 2, 5 and 8 are previously defined in claim 1 (last clause). Examiner would welcome an interview to discuss any amendments that might clarify the invention. The lack of clarity renders the claim indefinite.

Claims 3-4, 6-7 and 9-10 are rejected based upon their dependency to a rejected base claim. 

Allowable Subject Matter
Claim 1 is- allowed.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Kraemer (US 2021/0396310) and Prix (US 8,387,759) listed in the attached "Notice of References Cited" disclose similar parking locks comprising two stacked rollers related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659